Name: Commission Regulation (EEC) No 2323/88 of 26 July 1988 amending Regulation (EEC) No 79/88 as regards quality standards for lettuces, curled-leaved endives and broad- leaved (Batavian) endives
 Type: Regulation
 Subject Matter: technology and technical regulations;  plant product;  marketing
 Date Published: nan

 Avis juridique important|31988R2323Commission Regulation (EEC) No 2323/88 of 26 July 1988 amending Regulation (EEC) No 79/88 as regards quality standards for lettuces, curled-leaved endives and broad- leaved (Batavian) endives Official Journal L 202 , 27/07/1988 P. 0038 - 0038 Finnish special edition: Chapter 3 Volume 27 P. 0070 Swedish special edition: Chapter 3 Volume 27 P. 0070 COMMISSION REGULATION (EEC) No 2323/88 of 26 July 1988 amending Regulation (EEC) No 79/88 as regards quality standards for lettuces, curled-leaved endives and broad-leaved (Batavian) endives THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 2238/88 (2), and in particular Article 2 (3) thereof, Whereas the quality standards for lettuces, curled-leaved endives and broad-leaved (Batavian) endives are laid down in Annex I to Commission Regulation (EEC) No 79/88 (3); Whereas the standards in force should be amended to take account of the packaging methods most widely used at present; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The second paragrah of Section IV. C of Annex I to Regulation (EEC) No 79/88 is hereby deleted. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Done at Brussels, 26 July 1988. For the Commission Franz ANDRIESSEN Vice-President (4) OJ No L 118, 20. 5. 1972, p. 1. (5) OJ No L 198, 26. 7. 1988, p. 7. (6) OJ No L 10, 14. 1. 1988, p. 8. EWG:L202UMBE27.97 FF: 7UEN; SETUP: 01; Hoehe: 253 mm; 30 Zeilen; 1512 Zeichen; Bediener: UTE0 Pr.: C; Kunde: